DECISION
The application of the above-named defendant for a review of the sentence of 5 years imposed on June 23, 1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall be amended to 5 years with 3 years suspended.
The reasons for the amendment are as follows:
(1) the age of the Defendant;
(2) the recommendation by the parole officer in the parole reports;
(3) the comments made by the sentencing judge in his sentencing report, that he felt there was some doubt concerning granting the Defendant a five-year sentence; and
(4) there were no reasons given for a five-year sentence when the Defendant is a first-time offender.
We wish to thank Sally Christensen, of the Montana Defender Project, for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan